Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETIALED ACTION
Claims 1-21 are allowed.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 10 December 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,388,406 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest a system, method, or non-transitory computer readable medium that processes data as follows: Patient feedback data in the form of a selection from a keyword cloud is received via a display of a patient device. The keyword cloud comprises a plurality of words of at least one of symptoms, 
The claimed invention is also subject matter eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019.
The most remarkable prior art of record is as follows:
Chikovani et al.: U.S. Patent No. 6,383,135;
Speer: U.S. Pre-Grant Patent Publication No. 2014/0282244;
Zheng: U.S. Pre-Grant Patent Publication No. 2015/0058320.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Diament et al. (U.S. Pre-Grant Patent Publication No. 2014/0195531) which discloses a system for interacting with a tag cloud.
Eden (U.S. Pre-Grant Patent Publication No. 2013/0151589) which discloses collection of information from users via a plurality of user-defined tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626